DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the filing of 3/11/2021.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 5, 7, 8, 9, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view Morris et al.
Yang discloses a manufactured structure comprising:  a substrate 20; an interface layer 15 comprising a chemical reaction product of a surface of the substrate and the layer (the chemical reaction occurring when the layer is bonded to the substrate); and a solid layer 10 formed over the interface layer in a regional pattern.  Yang does not disclose the interface layer and the solid layer being formed from fused portions of a powder.  Morris et al. discloses a manufactured structure comprising (as shown in Fig. 6):  a substrate 402; an interface layer 502 comprising a metallic powder; and a solid layer 602 formed over the interface layer from fused portions of the powder [0040-0042] in a regional pattern.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the interface layer and the solid layer of Yang by using fused metal powder as taught by Morris et al.  Regarding claim 11, Yang also discloses the substrate comprising an integrated circuit having a deposited layer 12, and the interface layer comprising an intermetallic composition [0040], and the regional .
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the limitation "the adhesion layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
7.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 1-3 are allowed.  The prior art does not teach nor fairly suggest fusing the locally heated portion of the powder without achieving thermal equilibrium between the fused locally heated portion of the powder and the substrate to thereby form the adhesion layer having a different composition than the fused powder and the substrate.
9.	Claim 13 has been withdrawn by the Applicant.  The election filed on 3/11/2021 has been considered.  Claims 17-21 have been withdrawn by the examiner since claims 17-21 were subjected to an election/restriction requirement on 1/11/2021, however, the Applicant has still elected the claims.  This election/restriction requirement is now made final.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVIS D HWU/Primary Examiner, Art Unit 3763